223 F.2d 412
Harold J. BYBERG, Libelant-Appellant,v.STANDARD OIL COMPANY OF NEW JERSEY, Respondent-Appellee.Guillermo H. REYES, Libelant-Appellant,v.UNITED STATES of America, Respondent-Appellee.
Nos. 303, 282. Dockets 23428, 23377.
United States Court of Appeals Second Circuit.
Argued May 4, 5, and May 6, 1955.Decided May 24, 1955.

Nathan Baker, Hoboken, N.J.  (Baker, Garber & Chazen, Hoboken, N.J., of counsel, Bernard Chazen, Hoboken, N.J., on the brief), proctor for libelant-appellant Harold J. Byberg.
Kirlin, Campbell & Keating, New York City (Walter X. Connor and Vernon Sims Jones, New York City, Advocates), proctors for respondent-appellee Standard Oil Co. of New Jersey.
Murray A. Miller, New York City, for libelant-appellant Guillermo H. Reyes.
Hanrahan & Brennan, New York City (Michael E. Hanrahan, New York City, of counsel, (for respondent-appellee United States of America.
Before CLARK, Chief Judge, MEDINA, Circuit Judge, and DIMOCK, District judge.
PER CURIAM.


1
Each of these cases involves the validity of a release signed by a seaman, and in each the trial judge, by the application of proper standards, Garrett v. Moore-McCormack Co., 1942, 317 U.S. 239, 63 S.Ct. 246, 87 L.Ed. 239, appraised the proofs before him and found as a fact that the release was voluntarily executed by the seaman, with full knowledge of his rights, and for a reasonable consideration.  These findings are amply supported by the record in each case, and we shall not disturb them.


2
Affirmed.